 1                             UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 ABRAHAM AUSTIN,                                        Case No. 2:19-cv-00468-APG-VCF

 4                       Petitioner,
          v.                                              ORDER
 5 STATE OF NEVADA, et al.,

 6                       Respondents.

 7

 8         This habeas matter is before me now because petitioner Abraham Austin has failed to file

 9 an amended petition in compliance with my prior orders (ECF Nos. 4, 6, 9). Austin is proceeding

10 in this action pro se. On about March 6, 2019, he submitted for mailing a Petition for Writ of

11 Habeas Corpus (ECF No. 1-1) under 28 U.S.C. § 2254, but he did not file an application to proceed

12 in forma pauperis (IFP) or pay the $5.00 filing fee. In April 2019, I ordered him to either pay the

13 filing fee or file an IFP application with all required attachments within 30 days. ECF No. 4. I

14 also ordered him to file an amended cover page for his petition that properly names as the

15 respondent the warden of the institution where he is being held. Id. Austin failed to comply with

16 my order.

17         In June 2019, I again ordered Austin to either pay the filing fee or file an IFP application.

18 ECF No. 6. I also gave him another chance to file an amended cover page for his petition

19 naming the correct respondent. Id. Austin paid the filing fee (ECF No. 7) the following month,

20 but he did not file an amended cover page as instructed.1

21
     1
22   The August 2019 Order noted that Austin may have attempted to comply with the prior order
   by filing the petition docketed at ECF No. 8. See ECF No. 9 at 1, n.1. Upon further review, it is
23 clear that the Clerk of Court filed that pleading on the court’s docket following payment of the
   filing fee pursuant to regular practice. That pleading was not an amended petition. The date
   stamp and contents of the pleading further confirm that the petition is the same one Austin
 1          In August 2019, I screened the petition and ordered the respondents to file a response.

 2 ECF No. 9. I noted that the petition remained deficient as it names the wrong respondent. I

 3 therefore allowed Austin “one final opportunity to name the correct respondent: the warden or

 4 director of the institution where he is being housed.” Id. The order expressly instructed Austin,

 5 in bold, to “file an amended petition naming as respondent the warden or director of the

 6 institution where he is being housed by August 20, 2019.” Id. I warned Austin, if he “fails to

 7 do so, this action will be dismissed without prejudice and without further advance notice,

 8 notwithstanding the fact it has been served on the respondents and a response directed.” Id.

 9          To date, Austin has not filed an amended petition, requested an extension of time, or

10 taken any other action to advance this case. Austin was expressly warned that a failure to file an

11 amended petition addressing the pleading deficiencies would result in dismissal without

12 prejudice.

13          I THEREFORE ORDER:

14          1. This action is DISMISSED without prejudice based on Petitioner Abraham Austin’s

15              failure to comply with my orders (ECF Nos. 4, 6, 9) instructing him three times to name

16              the proper respondent.

17          2. A certificate of appealability is DENIED as jurists of reason would not find my

18              dismissal to be debatable or wrong.

19          3. Austin may not file any further documents in this case, save and except for a motion

20              seeking reconsideration or relief from the judgment entered. All further filings must

21              be made in a new case with a new case number.

22

23
     submitted in March 2019. Regardless, this oversight did not affect the proceeding because
     Austin was given a final opportunity to cure the deficiency and failed to do so.
                                                      2
 1   4. The Clerk of Court is directed to mail Austin two copies of the inmate IFP application

 2      and the form for 28 U.S.C. § 2254 petitions.

 3   5. The Clerk of Court is further directed to enter final judgment accordingly, dismissing

 4      this action without prejudice, and to close this case.

 5   Dated: October 22, 2019.
                                                   ________________________________
 6                                                 ANDREW P. GORDON
                                                   UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              3
